UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-5004

JOSEPH EDWARD HELMS,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Robert Earl Maxwell, Senior District Judge.
(CR-90-132)

Submitted: May 26, 1998

Decided: September 2, 1998

Before NIEMEYER and HAMILTON, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard Wallace Shyrock, Jr., MULLENS & REGAN, Elkins, West
Virginia, for Appellant. William D. Wilmoth, United States Attorney,
Sherry L. Muncy, Assistant United States Attorney, Elkins, West Vir-
ginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Joseph Edward Helms appeals his twenty-four month sentence
imposed for violation of supervised release. We affirm.

Helms was convicted of two counts of sexual exploitation of chil-
dren in violation of 18 U.S.C.A. §§ 2251(a), (d) (West 1994 & Supp.
1998), and sentenced to a term of sixty-three months' imprisonment
to be followed by three years' supervised release. Helms' term of
supervised release commenced in November 1995.

In April 1996, the probation office reported that Helms had devel-
oped a relationship with a woman who had a three-year-old daughter.
After he was instructed to terminate this relationship, Helms allegedly
became involved with another woman who also had a young daugh-
ter. In August 1997, the Department of Human Services began to
investigate Helms' relationship with a woman who had two young
daughters. In response to these events, the district court modified the
conditions of Helms' release to prohibit his contact with both female
children under the age of eighteen and women with daughters under
the age of eighteen.

Helms twice violated this prohibition. In September 1997, he was
seen in the company of a woman and her young daughter. In October,
Helms was determined to have been alone with a young girl in the
early morning hours. Helms' mental health counselor wrote to the
probation office regarding Helms' contact with these young girls.
Although noting that there was no evidence that Helms had reof-
fended, the counselor opined the Helms was "deep in his cycle" and
had "little to lose," suggesting a high possibility of reoffending. Given
these facts, the counselor recommended incarceration for the sake of
community safety.

                     2
Based on these facts, the district court found that Helms violated
his supervised release. The court therefore revoked Helms' release
and sentenced him to a twenty-four month term of imprisonment.
Helms does not contest that he violated his supervised release. Rather,
his attorney, filing a brief under Anders v. California, 386 U.S. 738
(1967), argues only that the sentence is unreasonable given that
Helms did not reoffend and could benefit from supervised reintegra-
tion into society. Helms has filed a supplemental brief pro se in which
he also asserts that his sentence was unwarranted.

As Helms correctly notes, U.S. Sentencing Commission Guidelines
Manual § 7B1.4 (1995), providing imprisonment ranges for revoca-
tion of supervised release, is advisory in nature. See United States v.
Davis, 53 F.3d 638, 640, n.6 (4th Cir. 1995). Thus, because the dis-
trict court's sentence does not exceed the maximum limit established
for violation of release in Class C Felonies under 18 U.S.C. § 3583(e)
(1994), this Court reviews Helms' sentence to determine if it is
plainly unreasonable. See 18 U.S.C. § 3742(a)(4) (1994). Given the
facts of this case as outlined above, we cannot say that the twenty-
four month sentence imposed by the district court was plainly unrea-
sonable.

Pursuant to Anders, this court has reviewed the record for potential
error and has found none. Therefore, we affirm Helms' sentence. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move this court
for leave to withdraw from representation. Counsel's motion must
state that a copy thereof was served on the client. We deny counsel's
pending motion to withdraw and grant the joint motion to decide the
case on briefs as the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED



                     3